Exhibit COMMERCIAL LEASE THIS LEASE, dated for reference purposes only 1/13/10, is made by and between SC Sunrise LLC (hereinafter “Landlord”) and Internet Media Services/Raymond John Meyers (hereinafter “Tenant”). 1.Premises.Landlord hereby leases to Tenant and Tenant hereby leases from Landlord that certain premises commonly known as 1434 6th Street #9, Santa Monica, CA 90401 (the “Premises”).This Lease is subject to the terms, covenants and conditions herein set forth, each of which is a material part of the consideration for this Lease.The breach of any term, covanent or condition of this Lease shall be considered a material default. 2.Use.Tenant shall use and occupy the Premises for General Office only, and shall not use, occupy or permit the Premises to be used or occupied for any other purpose without the prior written consent of Landlord. 3.Term.The term of this Lease (“Lease Term”) shall be One Year commencing on February 1, 2010 (“Commencement Date”), and ending on January 31, 2011 (“Termination Date”), unless sooner terminated pursuant to any provision hereof.Notwithstanding said Commencement Date, if for any reason Landlord cannot deliver possession of the Premises to Tenant on said Commencement Date, Landlord shall not be subject to any liability therefore, nor shall such failure affect the validity of this Lease or the obligations of Tenant hereunder or extend the Lease Term, but in such case Tenant shall not be obligated to pay rent or perform any other obligation of Tenant under the terms of this Lease, except as may be otherwise provided in this Lease, until possession of the Premises is tendered to Tenant; provided, however that if Landlord is unable to deliver possession of the Premises within ninety (90) days from said Commencement Date, either Landlord or Tenant, without any liability to the other, may cancel this Lease on written notice thereof.On the other hand, if Tenant occupies the Premises prior to said Commencement Date, such occupancy shall be subject to all provisions of this Lease, such occupancy shall not advance the Termination Date, and Tenant shall pay rent for such period at the initial monthly rates set for below.Tenant’s taking possession of the Premises shall constitute Tenant’s acknowledgement that the Premises is in good and clean condition.Tenant acknowledges that neither Landlord nor Landlord’s agent has made any representation or warranty as to the present or future suitability of the Premises for the conduct of Tenant’s business.Any delay in occupancy shall not extend the Termination Date of this Lease. 4.Security Deposit.Tenant shall deposit with Landlord upon execution thereof $2,000.00 as security for Tenant’s faithful performance of the terms, covenants and conditions of this Lease.Should Tenant faithfully perform all of the items, covenants and conditions of this Lease, Landlord shall, within 21 days following the Termination Date, repay Tenant the amount of the Security Deposit.If Tenant defaults with respect to any provision of this Lease, including, but not limited to the provisions relating to the payment of rent, Landlord may (but shall not be required to) use, apply or retain all or any part of this Security Deposit for the payment of any rent or any other sum in default,or for the payment of any amount which Landlord may spend or become obligated to spend by reason of Tenant’s default, or to compensate Landlord for any other loss or damage which Landlord may suffer by reason of Tenant’s default.If any portion of said deposit is so used or applied, Tenant shall, within five (5) days after written demand therefore, deposit cash with Landlord in an amount sufficient to restore the Security Deposit to its original amount and Tenant’s failure to do so shall constitute a default under this Lease.Landlord shall not be required to keep this Security Deposit separate from its general funds, and Tenant shall not be entitled to interest on such deposit.In the event Landlord transfers his interest in the Premises to a subsequent landlord, Landlord shall transfer said deposit to the subsequent landlord and Tenant shall look solely to the subsequent landlord for repayment of this Security Deposit.No trust relationship is created herein between Landlord and Tenant with respect to Security Deposit. 5.Rent.Tenant shall pay to Landlord rent for the premises monthly payments of $2,000.00 in advance, on the first day of each month of the Lease Term.Rent for any period during the Lease Term which is for less than one month shall be a pro rata portion of the monthly installment.Rent shall be payable in lawful money of the United States to the Landlord at the address stated herein or to such other persons or at such other places as Landlord may designate in writing. 6.Yearly rent increase during the lease and option period.(Section Deleted) 7.Uses Prohibited.Tenant shall not do or permit anything to be done in or about the Premises nor bring or keep anything therein which will in any way increase the existing rate of or affect any fire or other insurance upon the property or any of its contents, or cause a cancellation of any insurance policy covering said property or any part thereof, or any of its contents.Tenant shall not do or permit anything to be done in or about the Premises which will in any way obstruct or interfere with the rights of other tenants or occupants of the property or injure or annoy them, or use or allow the Premises to be used for any improper, immoral, unlawful or objectionable purpose; nor shall Tenant cause, maintain or permit any nuisance in, on or about the Premises.Tenant shall not commit or allow to be committed any waste in or upon the Premises.Tenant agrees to keep all rubbish and trash from accumulating in or upon the Premises and will keep the area surrounding the property thereon free and clear at all times. 8.Compliance With Law.Tenant shall not use the Premises, or permit anything to be done in or about the Premises, which will in any way conflict with any law, statute, ordinance or governmental rule or regulation now in force or which may hereafter be enacted or promulgated.Tenant shall, at its sole cost and expense, promptly comply with all laws, statutes, ordinances and governmental rules, regulations or requirements of any board of fire underwriters or other similar bodies now or hereafter constituted relating to or affecting the condition, use or occupancy of the Premises, excluding structural changes not related or affected by Tenant’s improvements or acts.The judgment of any court of competent jurisdiction or the admission of Tenant in any action against Tenant, whether Landlord be a party thereto or not, that Tenant has violated any law, statute, ordinance or governmental rule, regulation or requirement shall be conclusive of that fact as between the Landlord and Tenant. -2- 9.Alterations and Additions.Tenant shall not make or allow to be made any alterations, additions or improvements to or of the Premises, or any part thereof, without first obtaining the written consent of Landlord.If Landlord shall give its consent, the consent shall be deemed conditioned upon Tenant’s acquiring a permit to do so from any and all appropriate governmental agencies.Any alterations, additions or improvements to or of said Premises, including, but not limited to, wall covering, paneling and built-in cabinet work, but excepting movable furniture and trade fixtures, shall at once become a part of the realty and belong to the Landlord, and upon termination this Lease shall be surrendered with the Premises without compensation to Tenant.In the event Landlord consents to the making of any alterations, additions or improvements to the Premises by Tenant, the same shall be made by Tenant at Tenant’s sole cost and expense.Upon the expiration or sooner termination of the Lease Term, Tenant shall, upon written demand by Landlord given at least thirty (30) days prior to such termination, at Tenant’s sole cost and expense, forthwith and with all due diligence, remove any alterations, additions improvements made by Tenant designated by Landlord to be removed, and Tenant shall forthwith and with all due diligence, at its sole cost and expenses, repair any damage to the Premises caused by such removal. 10.Liens.Tenant shall keep the Premises and the property in which the Premises are situated free from any liens arising out of any work performed, materials furnished or obligations incurred by or on behalf of Tenant.Landlord may require, at Landlord’s sole option, that Tenant shall provide to Landlord, at Tenant’s ole cost and expense, al lien and completion bond in an amount equal to one-and-one half (1-1/2) times the estimated cost of any improvements, additions or alterations in the Premises which the Tenant desires to make to insure Landlord against any liability for mechanic’s and materialmen’s liens and to ensure completion of work. 11.Repairs. (a)Tenant acknowledges that immediately prior to execution of this Lease, Tenant has inspected the Premises and every part thereof, and is accepting said Premises in an “As Is” condition.Tenant shall, at all times and at Tenant’s sole cost and expense, keep the Premises and every part thereof in good condition and repair, including, without limitation, the maintenance, replacement and repair of any storefront doors, windows, ceiling, glazing, plumbing, pipes, electrical writing and conduits, or heating and air conditioning (if any).Tenant shall, upon the expiration or sooner termination of the Lease Term, surrender the Premises to Landlord in good condition, broom clean, ordinary wear and tear excepted.Any damage to the adjacent premises caused by Tenant’s use of the Premises shall be repaired at the sole cost and expense of Tenant.If Tenant fails to perform Tenant’s obligations under this paragraph, Landlord may enter upon the Premises after prior written notice to Tenant (except in the case of emergency, in which case no notice shall be required) and perform such obligations on Tenant’s behalf and put the Premises in good order, condition and repair, andthe cost thereof, together with interest thereon at the maximum rate then allowed by law, shall be due and payable as additional rent to Landlord, together with Tenant’s next rental installment. -3- (b)Notwithstanding the provisions of paragraph 11(a) above, Landlord shall repair and maintain the exterior walls and roof, Tenant shall immediately notify Landlord in writing of the need of any repairs or maintenance of said exterior walls or roof, and Landlord shall use his best efforts to perform the necessary corrections or repairs within a reasonable time after receipt of the foregoing notice from Tenant.Landlord shall not be liable for the cost, however, in the event such maintenance or repairs are caused in part or in whole be the act, neglect, fault or omission of any duty of Tenant, its agents, servants, employees or invitees, or any damage caused by breaking and entering, in which case Tenant shall pay to Landlord the actual cost of such maintenance and repairs.In any event, there shall be no abatement of rent and no liability of Landlord for damages or loss of any kind or nature when such damage or loss is caused by accident, breakage, repairs, strikes, lockout or other labor disturbances, or any other cause beyond the reasonable control of Landlord.Tenant waives the right to make repairs at Landlord’s expense under any law, statute or ordinance now or hereafter in effect. 12.Assignment.Tenant shall not either voluntarily, or by operation of law, assign, transfer, pledge, hypothecate or encumber this Lease or any interest therein, and shall not sublet the said Premises or any part thereof, or any right or privilege appurtenant thereto, or allow any other person (the employees, agents, servants and invitees of Tenant excepted) to occupy or use the Premises, or any portion thereof without Landlord’s prior written consent.Landlord will not unreasonably withhold such consent; among other things, Landlord must be satisfied that the financial position of any proposed assignee is equal to or greater than that of Tenant and that proposed assignee’s use of the Premises would not be in conflict with any of the other tenants on the Premises or in the surrounding area and would not cause an increase in insurance premiums.Any attempted assignment, subletting or occupancy without Landlord’s prior written consent shall void and shall, at the option of Landlord, constitute a default under the terms of this Lease. Regardless of Landlord’s consent, no such assignment shall release Tenant or Tenant’s obligations hereunder or alter the primary liability of Tenant to pay rent and perform all other obligations to be performed by Tenant hereunder.Consent to one assignment shall not be deemed consent to any subsequent assignment.In the event of default by any assignee in the performance of any of the terms hereof, Landlord may proceed directly against Tenant without exhausting remedies against said assignee.Landlord may consent to subsequent assignments, amendment or modifications to this Lease with assignees without notifying Tenant or any prior successor of Tenant, and without obtaining its or their consent thereto, and such action shall not relieve Tenant of liability under this Lease. Tenant aggress to reimburse Landlord for Landlord’s reasonable costs, including attorneys’ fees, incurred in conjunction with the processing and documentation of any such requested transfer, assignment, subletting, mortgage, pledge, hypothecation or encumbrance of the Lease.Each such transfer, assignment, subletting, mortgage, pledge, hypothecation or encumbrance to which there has been consent shall be by an instrument in form satisfactory to Landlord and shall be executed by the transferor, assignor, sublessor, mortgagor, pledgor, hypothecator or encumbrancer and the transferee assignee, sublessee, mortgagee, pledgee, hypothecate or beneficiary in each instance, as the case may be; and each transferee, assignee or sublessee shall agree in writing for the benefit or Landlord to assume, to be bound by and to perform the terms, covenants and conditions of this Lease to be done, kept and performed by tenant.One executed copy of such instrument shall be delivered to Landlord. -4- 13.Collection of Rent From Any Occupant.If the Premises is sublet or occupied by anyone other than Tenant and Tenant is in default hereunder, of if this Lease is assigned by Tenant, Landlord may collect the rent from the assignee, subtenant or occupant, and apply the net amount collected to the rent herein reserved.No such collection shall be deemed a waiver of the covenant herein against assignment and subletting, or the acceptance of such assignee, subtenant or occupant as Tenant, or a release of Tenant from further performance of the covenants herein contained. 14.Hold Harmless.Tenant shall indemnify and hold Landlord harmless against any from any and all claims arising from Tenant’s use of the Premises or from the conduct of its business, or from any activity, work, or other things done, permitted or suffered by the Tenant in or about the Premises, and shall further indemnify and hold Landlord harmless against and from any and all claims arising from any breach or default in the performance of any obligation on Tenant’s part to be performed under the terms of this Lease, or arising from any act or omission of the Tenant, or any officer, agent, employee, guest or invitee of Tenant, and from all costs, attorneys’ fees and liabilities incurred in or about the defense of any such claim, or any action or proceeding brought thereon; and in case any action or proceeding be brought against Landlord by reason of such claim, Tenant upon notice from Landlord shall defend the same at Tenant’s expense by counsel designated by Landlord.Tenant, as a material part of the consideration to Landlord, hereby assumes all risk or damage to property or injury to persons in, upon or about the Premises from any cause other than Landlord’s negligence or gross or intentional misconduct; and Tenant hereby waives all claims in respect thereof against Landlord.Tenant shall give prompt notice to Landlord in case of casualty or accidents on the Premises. Landlord or its agents shall not be liable for any loss or damage to persons or property, or Tenant’s business, resulting from fire, explosion, falling plaster, steam, gas, electricity, water or rain which may leak from any part of the property or from the pipes, appliances or plumbing works thereon, or from the roof, street or subsurface, or from any other place resulting from dampness or any other cause whatsoever, unless caused by or due to the negligence of Landlord, its agents, servants or employees.Landlord or its agents shall not be liable for interference with the light or air, for any latent defect in the Premises for any damages arising from any act or neglect of any other tenant, occupant or user, nor for any damages arising from the failure of Landlord to enforce the provisions or any other lease agreement. -5- 15.
